Citation Nr: 9926430	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-03 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
August 1971.  This appeal arises from a June 1997 rating 
decision of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO). 


REMAND

Review of the record indicates that the VA regional office in 
San Juan, Puerto Rico, denied service connection for post-
traumatic stress disorder by rating decision dated in October 
1986.  The veteran did not appeal that rating decision and it 
became final.  In February 1996, the North Little Rock, 
Arkansas, regional office, issued a rating decision which 
denied service connection for post-traumatic stress disorder.  
Again, the veteran did not file a timely notice of 
disagreement, and that decision became final.  Thus, the 
issue of entitlement to service connection for post-traumatic 
stress disorder may only be reopened by submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  
However, the RO, in its rating decision dated in June 1997, 
currently on appeal, considered the veteran's claim for 
service connection for post-traumatic stress disorder on the 
merits.  Similarly, the statement of the case issued in 
August 1997 addressed only the merits issue, and did not 
provide the veteran with the relevant laws and regulations 
pertaining to reopening a previously denied claim.  

The relevant regulation states that new and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998); See Hodge v. West, 155 F.3rd 1356 (Fed. 
Cir. 1998).  When determining whether the veteran has 
submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence since the 
last final denial of the claim.  Evans v. Brown, 9 Vet. App. 
273 (1996); Glynn v. Brown, 6 Vet. App. 523 (1994).

The Board is of the opinion that the RO should determine 
whether evidence submitted since the North Little Rock 
regional office's February 1996 rating decision is new and 
material under the above standard, and provide the veteran 
and his representative with an appropriate supplemental 
statement of the case which addresses that determination and 
includes the appropriate laws and regulations as cited above.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(holding that the Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find); Suttmann v. Brown, 5 
Vet. App. 127, 135 (1993) (holding that the same statutory 
reopening requirements apply to prior final RO decisions); 
38 U.S.C.A. §§ 5108, 7104(b) (West 1991); see also Bernard v. 
Brown, 4 Vet.App. 384, 393-94 (1993) (before Board may review 
on a appeal a matter that the RO has not considered in the 
first instance, the Board must consider whether the claimant 
may be prejudiced thereby).

The Board also notes that the regulation governing service 
connection for post-traumatic stress disorder has recently 
been amended:

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  64 Fed. Reg. 
32807-32808 (1999) (to be codified at 38 C.F.R. § 3.304(f)).

The RO should also consider the language of the new 
regulation in its adjudication of the veteran's claim, and 
the supplemental statement of the case should explicitly 
include the current regulatory language.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO must determine whether evidence 
submitted since the North Little Rock, 
Arkansas, regional office's February 1996 
rating decision is new and material under 
the regulatory language of 38 C.F.R. 
§ 3.156(a) (1998).  See Hodge v. West, 
155 F.3rd 1356 (Fed. Cir. 1998).  If the 
evidence is determined to be new and 
material, the RO should then adjudicate 
the claim on the merits.  In either case, 
the RO must then provide the veteran and 
his representative with an appropriate 
supplemental statement of the case which 
addresses the RO's determination and 
includes the appropriate laws and 
regulations governing reopening 
previously denied claims.  The 
supplemental statement of the case must 
also include citation and discussion of 
the new regulation pertaining to service 
connection for post-traumatic stress 
disorder found at 64 Fed. Reg. 32807-
32808 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




